EXHIBIT 10.4

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (as the same may be amended, restated or otherwise
modified from time to time, this “Agreement”), dated as of June 19, 2017, by and
between AVANT DIAGNOSTICS, INC., a Nevada corporation, (the “Pledgor”), and
Infusion 51a L.P. (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Lender has agreed to purchase Three Hundred Thousand Dollars
($300,000.00) of Senior Secured Convertible Notes (the “Loan”) to Pledgor, a
Nevada corporation having an office and an address for purposes of notices and
legal process at233 Wacker Ave 84th Floor, Chicago, IL 60606, partially in
reliance on Pledgor’s agreement to enter into this Agreement as further security
for Pledgor’s payment and performance (hereinafter, Pledgor’s “Obligations”)
under that certain Senior Secured Convertible Promissory Note (the “Note”) of
even date herewith in the principal amount of $300,000.00 given by Pledgor, as
maker, in favor of Lender, as payee; and

 

WHEREAS, the Note and all other agreements, documents or instruments executed or
delivered by Pledgor others in connection with the Loan (including but not
limited to the Securities Purchase Agreement, dated June 19, 2017) are
hereinafter collectively referred to as the “Loan Documents”; and

 

WHEREAS, Lender’s agreement to make the Loan is conditioned upon, among other
things, the Pledgor entering into this Agreement and pledging a security
interest to Lender in and to all of the respective Assets Pledgor owns.

 

NOW THEREFORE, to secure the Obligations of the Pledgor, and in consideration of
the Lender making the Loan to the Pledgor, the Pledgor hereby agrees for the
benefit of the Lender as follows:

 

1. INTERPRETATION OF THIS AGREEMENT

 

1.1 Terms defined

 

All capitalized terms used herein but not defined herein shall have the
respective meanings set forth in the Loan Documents from Pledgor to Lender of
even date herewith which secures the Loan. As used herein, the following terms
shall have the respective meanings set forth below:

 

(a) “Collateral” shall mean all of Pledgor’s Assets, all rights and privileges
related thereto, and all books and records relating thereto and all rights in
and to any insurance proceeds of the foregoing, and which are listed on Exhibit
A.

 

(b) “Lender” shall have the meaning set forth in the introductory paragraph
hereof.

 



  - 1 -

   



 

(d) “Loan Documents” shall have the meaning set forth in the preliminary
statement above.

 

(e) “Obligations” shall mean all of the obligations of Pledgor under the Loan
Documents, and all obligations of Pledgor pursuant to this Agreement.

 

(f) “Pledgor” shall have the meaning set forth in the introductory paragraph
hereof.

 

(g) “Security Interest” shall have the meaning set forth in Section 2.1 hereof.

 

(h) “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Nevada.

 

1.2 Directly or Indirectly

 

Where any provision herein refers to action to be taken by any party, or
provides that such party is prohibited from taking any action, such provision
shall be applicable whether such action is taken directly or indirectly by such
party.

 

1.3 Section Headings and Construction

 

(a) Section Headings. The titles of the sections of this Agreement appear as a
matter of convenience only, do not constitute a part hereof and shall not affect
the construction hereof. The words “herein,” “hereunder” and “hereto” refer to
this Agreement as a whole and not to any particular section or other
subdivision. References to sections are, unless otherwise specified, references
to sections of this Agreement.

 

(b) Construction. Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.

 

1.4 Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEVADA, AND THE FEDERAL LAWS OF THE UNITED STATES
OF AMERICA IN FORCE THEREIN, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF
SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.

 



  - 2 -

   



 

2. GRANT OF SECURITY INTEREST

 

2.1 Grant of Security Interest

 

As security for the payment or performance, as the case may be, of the
Obligations, the Pledgor does hereby pledge and grant a security interest (the
“Security Interest”) to the Lender in all of the Collateral.

 

2.2 Perfection of Security Interest in Collateral

 

(a) Contemporaneously with the execution of this Agreement, the Pledgor (i)
shall deliver, or cause to be delivered, to the Lender, all instruments
evidencing the Collateral (ii) authorizes the Lender to file one or more
financing statements under the Uniform Commercial Code, with respect to the
Security Interest, with the proper filing and recording agencies in any
jurisdiction deemed proper by it, (iii) shall register the pledge of the
Collateral hereunder in its books and records, and/or (iv) take such other
action as the Lender may direct in order to perfect the Security Interest.

 

(b) Delivery of Other Collateral. If the Pledgor shall become entitled to
receive or shall receive any certificate or other instrument, option or rights
or other similar property in respect of the Collateral, whether as an addition
to, in substitution of, or in exchange for, such Collateral or otherwise, the
Pledgors agree:

 

(i) to accept the same as the agent of the Lender;

 

(ii) to hold the same in trust on behalf of and for the benefit of the Lender;
and

 

(iii) to deliver the same to the Lender, or to such other party as the Lender
may direct, on or before the close of business on the second business day
following the receipt thereof by the Pledgor, in the exact form received, with
the endorsement in blank of the Pledgor when necessary and with appropriate
undated powers of attorney duly executed in blank (with signatures properly
guaranteed), when necessary, to be held by the Lender, or such other party as
directed by the Lender, subject to the terms of this Agreement, as additional
Collateral.

 

2.3 Further Assurances

 

The Pledgor agrees, at its expense, to cooperate with the Lender and to execute
and deliver, or cause to be executed and delivered, all such powers, proxies,
instruments and documents, and take all such actions, as the Lender may from
time to time reasonably request, for the better assuring and preserving of the
perfection of the Security Interest herein granted to the Lender and the rights
and remedies created hereby.

 



  - 3 -

   



 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 Representations, Warranties and Covenants of Pledgor

 

The Pledgor represents, warrants and covenants that:

 

(a) Right to Grant Security Interest. The Pledgor has the right to pledge and
grant a security interest in the Collateral free of any encumbrances other than
the lien created hereby;

 

(b) Governmental Authorities. The Pledgor’s execution and delivery of this
Agreement and the pledging of the Collateral hereunder does not require the
consent, approval or authorization of, or filing, registration or qualification
with, any governmental authority having jurisdiction thereover (other than
filing of UCC financing statements);

 

(c) Authority to Pledge. The Pledgor has rights in and good title to the
Collateral and has full right, power and authority to pledge the Collateral
pursuant hereto and to execute, deliver and perform his obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other party (other than the consent of Pledgor, which consent is set forth
below);

 

(d) Validity of Security Interest. Once the pledge of the Collateral hereunder
is effective by virtue of the execution and delivery of this Agreement and the
filing of the UCC financing statements in connection therewith, the Lender will
have a valid, legal and perfected first and prior security interest in all of
the Collateral, and no party, other than the Lender shall have priority in such
security interest; and

 

(e) Absence of Other Liens. The Pledgor is the legal and equitable owner of the
Collateral free and clear of any pledge, security interest, lien, charge or
other encumbrance of any nature whatsoever, and the Pledgor will make no further
sale, assignment, pledge, mortgage, hypothecation or transfer of the Collateral.

 

4. EVENTS OF DEFAULT; REMEDIES

 

4.1 Events of Default

 

An “Event of Default” shall exist if any of the following occurs and is
continuing:

 

(a) Covenants: Any Pledgor shall fail to comply with any of the provisions
hereof, and such failure continues for more than ten (10) days after the date on
which the Pledgor shall have received written notice of such failure from the
Lender; or

 

(b) Warranties or Representations: Any warranty, representation or other written
statement by or on behalf of any Pledgor contained herein or in any certificate,
instrument or other statement furnished in compliance herewith or with the Loan
Documents shall have been false or misleading in any material respect when made;
or

 



  - 4 -

   



 

(c) Collateral: All or any part of the Collateral shall be attached or levied
upon or seized in any legal proceeding, or held by virtue of any lien or
distress, in any case for a period in excess of twenty (20) days; or

 

(d) Events of Default Under Loan Documents: Any “Event of Default” exists under
and as defined in the Loan Documents.

 

4.2 Remedies

 

At any time during the continuance of an Event of Default, the Lender may take
any or all of the following actions with respect to the Collateral:

 

(a) The Lender may exercise all of the rights and remedies of a secured party
under the Uniform Commercial Code and other applicable law and all of the rights
and remedies conferred hereby, it being expressly understood that no such remedy
is intended to be exclusive of any other remedy or remedies, but each and every
remedy shall be cumulative and shall be in addition to every other remedy given
herein or now or hereafter existing at law or in equity or by statute, and may
be exercised from time to time as often as may be deemed expedient by the
Lender.

 

(b) The Lender shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Lender
shall deem appropriate. Each purchaser at any such sale shall hold the
Collateral sold absolutely free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that the Pledgor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

4.3 Method of Sale and Conduct of Remedies

 

(a) The Pledgor and the Lender agree that ten (10) days’ notice to any Pledgor
of any or private sale or other disposition of the Collateral or any portion
thereof shall be reasonable notice thereof, and such sale shall be at such
locations as the Lender shall designate in such notice and during ordinary
business hours, and any other requirement of notice, demand or advertisement for
sale, to the extent permitted by law, is hereby waived by the Pledgor. The
Lender shall have the right to bid at any public sale.

 

(b) The Lender shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.

 



  - 5 -

   



 

(c) In case any sale of all or any part of the Collateral is made on credit or
for future delivery, the Collateral so sold may be retained by the Lender until
the sale price is paid by the purchaser or purchasers thereof, but the Lender
shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice.

 

4.4 Certain Securities Law Restrictions

 

Anything herein to the contrary notwithstanding, and in view of the fact that
federal and state securities laws may impose certain restrictions on the method
by which a sale of any securities constituting all or part of the Collateral may
be effected after and during the continuance of an Event of Default, the Pledgor
agrees that, if an Event of Default shall exist hereunder, the Lender may, from
time to time, attempt to sell all or any part of any such securities by means of
a private placement, restricting the bidders and prospective purchasers to those
who will represent or agree as to their investment intent or method of resale or
both in a manner reasonably required by the Lender to assure compliance with
applicable securities laws. In so doing, the Lender may solicit offers to buy
such securities or any part thereof, for cash, from a limited number of
investors deemed by the Lender to be responsible parties who might be interested
in purchasing such securities. If the Lender solicits such offers from not fewer
than three (3) such investors, then the acceptance by the Lender of the highest
offer obtained therefrom shall be deemed to be a commercially reasonable method
of disposition of such securities.

 

4.5 Lender Appointed Attorney-in-Fact

 

The Pledgor hereby appoints the Lender as the Pledgor’s attorney-in-fact, with
full authority to act in the place and stead of the Pledgor and in the name of
the Pledgor or otherwise at any time after an Event of Default shall exist, to
take any action and to execute any instrument which the Lender may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(b) to receive, endorse and collect all instruments made payable to the Pledgor
representing any payment or Distribution in respect of the Collateral or any
part thereof and to give full discharge for the same, and

 

(c) to file any claims or take any action or institute any proceedings that the
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral.

 



  - 6 -

   



 

The Pledgor agree that the Lender shall not have any liability for any acts of
commission or omission, or for any error of judgment or mistake of fact or law,
with respect to the exercise of the powers of attorney granted under this
Section 4.5, unless such liability shall be due to the willful misconduct or
gross negligence of the Lender. The powers of attorney granted under this
Section 4.5 are coupled with and interest and shall be irrevocable for so long
as any of the Obligations shall not have been fully and finally paid.

 

4.6 Performance by the Lender for the Pledgor

 

If any Pledgor shall fail to do any act or thing that it has covenanted to do
hereunder, or any representation or warranty of the Pledgor shall be breached,
the Lender, may at its option, but shall not be required to, do the same or
cause it to be done, or remedy any such breach, and charge the Pledgor therefor,
and the Pledgor agrees to promptly reimburse the Lender therefor, with interest
at an interest rate per annum that is then borne by the Pledgor pursuant to the
terms of the Note. The Pledgor shall pay all sums so paid or incurred by the
Lender in respect of any of the foregoing and all costs and expenses (including
attorneys’ fees, legal expenses and court costs) that the Lender may incur in
asserting, enforcing, defending or protecting the Security Interest herein
granted on, or rights and interest in, the Collateral, or any of their rights or
remedies under this Agreement or in respect of any of the transactions to be had
hereunder and, until paid by the Pledgor with interest at the rate aforesaid,
such sums shall be secured by all of the Collateral and the proceeds from the
sale thereof.

 

5. Effect of Sale, etc.

 

5.1 Title. Any sale or sales pursuant to the provisions of this Agreement,
whether under any right or power granted hereby or pursuant to any legal
proceedings, shall operate to divest the Pledgor of all right, title, interest,
claim and demand whatsoever, either at law or in equity, of, in and to the
Collateral, or any part thereof, so sold, and any property so sold shall be free
and clear of any and all rights of redemption by, through or under the Pledgor.

 

5.2 Application of Proceeds. The receipt by the Lender, or by any party
authorized under any judicial proceedings to make any such sale, of the proceeds
of any such sale shall be a sufficient discharge to any purchaser of the
Collateral, or of any part thereof, sold as aforesaid; and no such purchaser
shall be bound to see to the application of such proceeds, or be bound to
inquire as to the authorization, necessity or propriety of any such sale. In the
event that, at any such sale, the Lender is the successful purchaser, it shall
be entitled, for the purpose of making settlement or payment, to credit against
the purchase price of such sale all or any portion of the Obligations.

 



  - 7 -

   



 

5.3 Restoration of Rights and Remedies

 

If the Lender shall have instituted any proceeding to enforce any right or
remedy hereunder, and such proceeding shall have been discontinued or abandoned
for any reason, or shall have been determined adversely to the Lender, then and
in every such case, the Lender shall, subject to any determination in any such
proceeding, be restored severally and respectively to its former position
hereunder, and thereafter all rights and remedies of the Lender shall continue
as though no such proceeding had been instituted.

 

5.4 Application of Proceeds

 

The proceeds of any exercise of rights with respect to the Collateral, or any
part thereof, and the proceeds and the avails of any remedy under this Agreement
shall be paid to the Lender and applied by the Lender in accordance with the
Note.

 

5.5 Waivers by Pledgor

 

(a) Acceptance. The Pledgor hereby waive notice of acceptance of this Agreement.
The Pledgor further waives presentment and demand for payment of any of the
Obligations, protest and notice of dishonor or default with respect to any of
the Obligations, and all notices to which the Pledgor might otherwise be
entitled, except as otherwise expressly provided in this Agreement.

 

(b) Waiver of Valuations, etc. The Pledgor (to the extent that it may lawfully
do so) covenants that it shall not at any time insist upon or plead, or in any
manner claim or take the benefit or advantage of, any stay, valuation,
appraisal, redemption or extension law now or at any time hereafter in force
that, but for this waiver, might be applicable to any sale made hereunder or
under any judgment, order or decree based on this Agreement, and the Pledgor (to
the extent that it may lawfully do so) hereby expressly waives and relinquishes
all benefit and advantage of any and all such laws and hereby covenants that it
will not hinder, delay or impede the execution of any power in this Agreement or
therein granted and delegated to the Lender, but that it will suffer and permit
the execution of every such power as though no such law or laws had been made or
enacted.

 

  - 8 -

   



 

(c) Dealings with Pledgor and Others. The Pledgor does hereby waive: notice of
the extension of credit from time to time by Lender to Pledgor and the creation,
existence or acquisition of any Obligations hereby secured, including, without
limitation, notice of the amount of any indebtedness of Pledgor to Lender from
time to time (subject, however, to Pledgor’s right to make inquiry of Lender to
ascertain the amount of such indebtedness at any reasonable time); notice of
adverse change in Pledgor’s financial condition or of any other fact which might
increase such Pledgor’s risk hereunder; notice of presentment for payment,
demand, protest and notice thereof as to any instrument executed by Pledgor in
favor of Lender; to the extent permitted under applicable law, notice of
default; and all other notices and demands to which the Pledgor might otherwise
be entitled (except for any notices expressly required under the Agreement). The
Pledgor further waives any statutory or other rights to require Lender to
institute suit against Pledgor or any other obligor or guarantor in respect of
the Obligations or to exhaust its rights and remedies against Pledgor or any
other such obligor or guarantor. The Pledgor accepts the full range of risk
encompassed within a contract of continuing guaranty, including the possibility
that the Pledgor will incur indebtedness after its financial condition
(including its ability to pay debts when they fall due) has deteriorated.
Pledgor waives the benefit of any applicable law having a contrary effect. The
Pledgor further waives any defense arising by reason of any disability or other
defense of Pledgor or by reason of the cessation from any cause whatsoever of
the liability of Pledgor (except for payment in full of the Obligations), and
any other legal or equitable suretyship defense. Without limiting the foregoing,
no Pledgor shall not be relieved of its obligations hereunder by virtue of any
time or indulgences granted by Lender to Pledgor. The Pledgor hereby irrevocably
appoints Pledgor as the Pledgor’s agent such that any agreement made between
Lender and Pledgor with respect to any waiver, release or amendment of the terms
of the Note and any other Loan Documents, shall be deemed to have been agreed
and consented to by the Pledgors and the execution of any document by Pledgor
evidencing any such agreement shall be deemed to have been executed by Pledgor
as principal and as authorized agent of the Pledgors. Until all of the
Obligations shall have been satisfied in full, the Pledgors shall have no right
of subrogation, reimbursement or indemnity whatsoever and no right of recourse
to or with respect to any assets or property of Pledgor or to any collateral for
the Obligations. Nothing shall discharge or satisfy the obligations secured
hereby except the full payment of the Obligations. As between the Pledgors and
Lender and at the option of Lender, such Obligations shall forthwith become due
and payable if there shall be filed against any one or more of Pledgor or the
Pledgors a petition under any bankruptcy, insolvency, reorganization or
arrangement or similar laws for appointment of a receiver or trustee, if any one
or more of Pledgor or the Pledgors makes an assignment for the benefit of
creditors, or if an Event of Default shall exist. It is the intent of the
parties that this Agreement shall remain in full force and effect
notwithstanding any act or thing that might otherwise operate as a legal or
equitable discharge of a surety.

 

6. MISCELLANEOUS

 

6.1 No Waiver

 

No failure on the part of the Lender to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy by the
Lender preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The Lender shall not be deemed
to have waived any rights hereunder or under any other agreement or instrument
unless such waiver shall be in writing and signed by the Lender and the Pledgor.

 



  - 9 -

   



 

6.2 Lender’s Fees and Expenses

 

The Pledgor will upon demand pay to the Lender the amount of any and all
reasonable expenses, including the fees and expenses of its counsel and of any
experts or agents that the Lender may incur in connection with (i) the custody
or preservation or, or the sale of, collection from, or other realization upon,
any of the Collateral, (ii) the exercise or enforcement of any of the rights of
the Lender hereunder, or (iii) the failure by the Pledgor to perform or observe
any of the provisions hereof. In addition, the Pledgor will indemnify and hold
the Lender harmless from and against any and all liability incurred by the
Lender hereunder or in connection herewith, unless such liability shall be due
to the willful misconduct or gross negligence of the Lender. Any such amounts
payable as provided hereunder or thereunder shall be secured hereby.

 

6.3 Benefits of this Agreement

 

All warranties, representations and covenants made by the Pledgor herein or in
any certificate or other document or instrument delivered by it shall be
considered to have been relied upon by the Lender and shall survive the delivery
to the Lender of the Collateral regardless of any investigation made by the
Lender. All statements in any such certificate or other instrument shall
constitute warranties and representations by the Pledgor hereunder. This
Agreement shall be binding upon the Pledgor and their respective heirs and
assigns, and shall inure to the benefit of and be enforceable by the Lender and
its successors and assigns.

 

6.4 Obligations Absolute; Recourse; No Marshaling

 

(a) This Agreement is an absolute, unconditional, continuing and irrevocable
obligation of the Pledgor and shall remain in full force and effect without
respect to future changes in conditions, including change of law or any
invalidity or irregularity with respect to the issuance of any obligations of
Pledgor to Lender or with respect to the execution and delivery of any agreement
between Pledgor and Lender. The Pledgor further agrees that to the extent
Pledgor makes a payment or payments to Lender, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required, for any of the foregoing reasons or for any
other reason, to be repaid or paid over to a trustee, receiver or any other
party under any bankruptcy, insolvency or similar law, then, to the extent of
such payment or repayment, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

 

(b) Lender shall have the right to seek recourse against the Collateral to the
full extent provided for herein, which rights shall be absolute and shall not in
any way be impaired, deferred or otherwise diminished by reason of any inability
of Lender to claim the full amount of the Obligations from Pledgor under any
applicable law. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of Lender’s
right to proceed in any other form of action or proceeding or against other
parties unless Lender has expressly waived such right in writing. Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
Lender against Pledgor, any guarantor of the Obligations or any other party,
under any document or instrument evidencing or securing the Obligations shall
serve to diminish the liability of the Pledgor hereunder, except to the extent
Lender fully and unconditionally realizes full indefeasible payment of the
Obligations by such action or proceeding, notwithstanding the effect of any such
action or proceeding upon the Pledgor’s right of subrogation, reimbursement or
contribution against Pledgor or any other party.

 



  - 10 -

   



 

(c) The Pledgor consents and agrees that Lender shall be under no obligation to
marshal any assets in favor of the Pledgor, or against or in payment of any or
all of the Obligations.

 

6.5 Actions by Lender

 

The Pledgor consents and agrees that, without notice to Pledgor and without
affecting or impairing the obligations of Pledgor hereunder, Lender may, by
action or inaction: compromise, settle, extend the time for payment of the
Obligations with Pledgor or any party liable therefor; release Pledgor or any
party from its liability for the Obligations; release all or any part of the
security for the Obligations; modify any instruments or agreements relating to
the Obligations (except this Agreement); extend the time for making any deposit
or granting a security interest in property securing the Obligations; or refuse
or fail to enforce its rights under any agreement or instrument evidencing or
securing the Obligations.

 

6.6 Notices

 

All notices or demands by either party to the other relating to this Agreement
shall be in writing and sent in accordance with the Loan Documents; provided
that notices or demands to Pledgor shall be sent to Pledgor at the address for
the Pledgor.

 

6.7 Severability

 

In case any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable, the remaining provisions contained herein
shall not in any way be affected or impaired.

 

6.8 Counterparts

 

This Agreement may be executed in one or more counterparts and shall be
effective when at least one counterpart shall have been executed by each party
hereto, and each set of counterparts that, collectively, show execution by each
party hereto shall constitute one duplicate original.

 

6.9 Amendments

 

No provision of this Agreement shall be waived, amended, modified or
supplemented except by a written instrument executed by the Pledgor and the
Lender.

 

6.10 Termination

 

Pledgor acknowledge that this Agreement and the Security Interest shall
terminate when all the Obligations have been fully and finally paid, at which
time the Lender shall deliver to the Pledgor all certificates, if any,
evidencing the Collateral then held by it and such other documents as the
Pledgor shall reasonably request to evidence such termination (all at the
expense of the Pledgor).

 

(the rest of the page left intentionally blank)

 



  - 11 -

   



 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge and
Security Agreement as of the date first above written.

 

 



  AVANT DIAGNOSTICS, INC.          By: /s/ Gerald Commissiong

 

Name:

Gerald Commissiong     Title: Executive Director  



 



  - 12 -

   



 

Exhibit A

 

Pledgor’s Assets

 

 

 

 

 



- 13 -



 